JOSÉ A. CABRANES, Circuit Judge,
dissenting:
I respectfully dissent.
The United States Supreme Court held in Press-Enterprise Co. v. Superior Court of California, 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629 (1984) (“Press-Enterprise I”), that voir dire proceedings are presumptively open to the public and the press. This presumption “may be overcome only by an overriding interest based on findings that closure is essential to preserve higher values and is narrowly tailored to serve that interest.” Id. at 510, 104 S.Ct. at 824. Heeding this instruction, we have emphasized that the power to close a courtroom and to seal the transcript of criminal proceedings “is one to be very seldom exercised, and even then only with the greatest caution, under urgent circumstances, and for very clear and apparent reasons.” United States v. Cojab, 996 F.2d 1404, 1405 (2d Cir.1993) (upholding closure of pre-trial hearing where safety of defendant was said to be at risk). We recently reiterated that “the sensible course is for the trial judge to recognize that open trials are strongly favored, [and] to require persuasive evidence of serious risk to an important interest in ordering any closure____” Ayala v. Speckard, 131 F.3d 62, 70 (2d Cir.1997) (in banc). In my view, the district court’s orders barring public access to voir dire and withholding the transcripts of voir dire until after the jury is impaneled are neither justified by the circumstances of this case nor narrowly tailored to avoid trenching upon the public’s First Amendment interest in an open trial.
The majority relies upon the district court’s findings of fact that the defendant is “an extremely controversial person” who has been “the subject of a very substantial amount of publicity, a large proportion of which is negative.” United States v. Don King, No. 94 Cr. 455, 1998 WL 50221, at *6 (S.D.N.Y. Feb. 5, 1998). These findings hardly distinguish this ease from many high-profile cases tried in federal district courts across this country every year. Were mere notoriety to be deemed a sufficient basis for courtroom closure, the broad presumption of openness established by the Supreme Court *85in Press Enterprise I would soon lose all force. Indeed, it is precisely in those cases involving controversial or notorious defendants that the public—and its media proxies—are likely to take an interest in criminal proceedings. It would be perverse to enshrine a constitutional right of public access to criminal proceedings, and then to enforce that right only in eases in which the public has no interest.
The majority attempts to distinguish Press-Enterprise I, and therefore to escape its strong presumption of openness, on the basis that “[t]he [Supreme] Court [in Press Enterprise I ] had no occasion to discuss the problem that confronted Judge McKenna— how to protect the accused’s right to a fair trial by avoiding inhibitions upon jurors’ candor in order to assure that a fair trial and impartial jury will be selected.” Ante, at 81. In fact, the Court in Press-Enterprise I expressly observed that the Government had opposed opening voir dire in that case because “if the press were present, juror responses would lack the candor necessary to assure a fair trial,” and that “[t]he trial judge agreed.” 464 U.S. at 503, 104 S.Ct. at 820 (emphasis supplied). Notwithstanding the alleged threat to juror candor relied upon by the trial court, the Supreme Court held that voir dire should be open to the public, although it recognized an exception where questioning of the veniremen “touches on deeply personal matters.” Id. at 511, 104 S.Ct. at 825.1
Whether or not there may be circumstances in which a threat to juror candor could justify courtroom closure during voir dire, I do not believe that the record adequately supports the district court’s determination that there exists in this case a “substantial risk of seriously lessening juror candor in voir dire,” 1998 WL 50221, at *1, on a scale that would justify barring public scrutiny of the proceedings.2 While the record reflects evidence of negative publicity concerning the defendant, negative publicity concerning a well-known criminal defendant is not unusual. I see little basis for concluding, as the majority does, that the threat to juror candor in this case is “especially aggravated,” ante, at 84.
Even assuming arguendo that the circumstances presented in this case met what we have described as the “rigorous standards” for courtroom closure, Ayala, 131 F.3d at 69, the district court rejected alternatives to complete closure that would have been more narrowly tailored and less restrictive of First Amendment interests. These included releasing daily transcripts of voir dire, while redacting the names of the individual jurors and any other identifying information. The redaction of daily transcripts would address any serious threat to juror candor that may exist in this case. The district court rejected this alternative on the grounds that juror anonymity during voir dire “might well convey a sense of danger entirely inappropriate to the present case,” 1998 WL 50221, at *7, an argument that the majority apparently finds persuasive, ante, at 83. However, there is no reason why the district court could not instruct the veniremen, regularly and repeatedly, that the purpose for keeping their answers to questions during voir dire anonymous is to ensure their privacy and to prevent any potential public embarrassment caused by their answers, not to protect them from possible future harm. This is not a murder trial or an organized crime trial. This is a trial for filing a false insurance claim, and the risk that jurors will feel themselves in danger is therefore greatly attenu*86ated. Finally, the majority’s speculation that veniremen will mistakenly believe that their names are being publicly reported upon hearing “from friends and neighbors about racially charged views of other jurors as reported by press and TV,” ante, at 83, would, in my view, be more than adequately addressed by regular reminders and assurances from the court that their responses during voir dire will not be attributed to them by name.
There is, to be sure, often a tension between the First Amendment interest in open criminal proceedings and the criminal defendant’s right to a fair trial. But in general openness acts to ensure, rather than to hinder, the right to a fair trial—in the courtroom, as in other settings, the spotlight of public scrutiny is the surest safeguard of our freedoms. Where, as here, such tension does exist, the rule prescribed by the Supreme Court is that criminal proceedings must remain open to public scrutiny unless the threat to a fair trial is weighty and clear. I do not find the threat identified by the district court to be sufficiently weighty, or clear, to justify limiting public access to voir dire.
In sum, because the high-profile nature of this criminal prosecution and the negative publicity that preceded it cannot justify the district court’s infringement of First Amendment interests, particularly where less restrictive measures were readily available, I dissent.

. To the extent that the district court’s orders presume that any questions asked of potential jurors regarding their racial attitudes and prejudices necessarily fall within this exception for "deeply personal matters,” I believe that this represents an overly expansive construction of that exception. Any such general exception for questions relating to race would permit the strategic use of race, in a broad range of cases, as a means of circumventing the Supreme Court's command that criminal proceedings be presumptively open to public scrutiny.


. As the Court of Appeals for the Third Circuit has held, because of the First Amendment ramifications of a district court’s closure order, we may in fact “engage in an independent factual review of the full record.” United States v. Antar, 38 F.3d 1348, 1357 & n. 8 (3d Cir.1994) (citing New York Times Co. v. Sullivan, 376 U.S. 254, 285, 84 S.Ct. 710, 728-29, 11 L.Ed.2d 686 (1964) and Bose Corp. v. Consumers Union, 466 U.S. 485, 498-502, 104 S.Ct. 1949, 1958-60, 80 L.Ed.2d 502 (1984)).